HATCH, J.
The attachment issued based upon the ground that the defendant had departed from the state with intent to defraud his creditors. It is not denied but that the proof was in all respects suf-' ficient upon which to support a cause of action entitling the plaintiff to relief by the remedy of attachment, if it was sufficient upon which the court could exercise its discretion in determining that the defendant had in fact departed from the state with intent to cheat and defraud his creditors. It is a recognized rule of law that process by way of attachment is the exercise of an extraordinary power, and the right to the writ depends upon a strict compliance with the statute. We are not disposed to depart from this rule of law, except to say that strict compliance with the terms of the statute is had when, in substance, the proof is sufficient upon which the court is authorized to act in the exercise of a proper discretion. If the proof answered this requirement, jurisdiction was acquired, and the writ properly issued. Waterbury v. Waterbury, 76 Hun, 51, 27 N. Y. Supp. 1114. Does the proof in this case answer this requirement? It appears by positive allegation of the attorney for the plaintiff that the defendant was arrested for the crime of larceny on the 17th day of November, 1898; that he gave a bond for his appearance in court on the 22d day of November, 1898; and on the 18th day of November, 1898, he absconded. This affidavit is verified on the 25th day of November, 1898. These averments are in form based upon positive knowledge. They, are followed by the statement that, on the 14th and 15th days of November, the defendant conveyed, by deeds, to a sister of the defendant’s wife, eight parcels of land, which are specifically mentioned. Then follows the averment that the wife of the defendant called upon the plaintiff’s attorney on the 20th day of November, 1898, and informed the deponent that her husband had absconded; that he was indebted in a large amount; that he had left his house on the 18tli day of November, and did not leave any word as to when he would return or as to his whereabouts; and, further, the affidavit states that deponent was informed by a partner of the defendant that he had absconded from the state with intent to defraud his creditors.
In construing affidavits of this character, the rule has been laid down that “statements in affidavits will be presumed to have been made on personal knowledge, unless stated to have been on information and belief, and unless it appears affirmatively and by fair inference that they could not have been and were not on such knowledge.” Crowns v. Vail, 51 Hun, 204, 4 N. Y. Supp. 324. This language was referred to with approval in Ladenburg v. Bank, 5 App. Div. 219, 39 N. Y. Supp. 119. In that case the action was brought upon certain foreign drafts' payable in London, and it became. essential to establish that such drafts were presented for payment in London, and that, upon such presentment, payment was refused. These drafts were presented for *981payment on the 10th day of December, 1894, and the affidavit of presentment and protest was made on the 20th day of May, 1895. The statement was in form a positive averment, but there was no proof showing that the affiant had possession of the drafts, and no other evidence was presented to show presentment for payment and refusal, except the positive statement of the affiant. The court sustained the proof, however, as sufficient, based upon the ground that a sufficient time had elapsed between the date of presentment for payment and refusal and the date of the affidavit, from which it might be assumed that the affiant had evidence before him from which he was authorized to draw the inference as an affirmative fact that the drafts had been in fact presented for payment, and, upon payment being refused, were protested. The court, in disposing of this question, say:
“The affidavit in question was made by a member of the plaintiffs’ firm [lawyers representing the plaintiff], about a matter of firm business, and was presumptively made upon knowledge. Thus jurisdiction to grant the warrant was obtained.”
This decision was followed in Hanson v. Marcus, 8 App. Div. 318, 40 N. Y. Supp. 951, in which the court say:
“It appears from the affidavit that all the business transacted between the plaintiff and the defendants under the agreement which lay at the foundation of the cause of action was had with the agent; but whether or not Hanson [the affiant] was that agent does not appear by direct statement. Since, however, the statements in the affidavit purport to be of his own knowledge, it must be assumed, following the case of Ladenburg v. Bank, 5 App. Div. 219, 39 N. Y. Supp. 119, that he had knowledge of the facts as to which he swore. The rule laid down in that case, which' is founded in good sense, is that statements in affidavits will be presumed to have been made upon personal knowledge, except when stated to have been made upon information and belief, or where it appears affirmatively or by fair inference upon the face of the affidavit itself that the statements could not have been made and were not made upon personal knowledge.”
All of these cases were considered in Hoormann v. Cycle Co., 9 App. Div. 579, 41 N. Y. Supp. 710. It is not at all necessary that we now-quarrel with the doctrine of that case. It is clear, however, that the rule therein applied to the affidavit then under consideration carried the decision to a point where it rested upon an extreme technical view of the law; and, while it may be supported upon the assumption that the distinction which the court drew between averments in the affidavit then under consideration and the affidavits which were the subject of construction in the cases prior thereto, yet it is evident that the déductions which were drawn were quite narrow, and provoked a dissent on the part of one of the justices who had taken part in the two prior decisions by the same court. Yielding, for the purposes of this argument, to the correctness of that decision, it seems to me quite clear that the present affidavit, tested by the court’s rule, furnished substantive proof upon which the court, in the exercise of its discretion, was authorized to lay hold. It is to be assumed, I think, that the attorney for the plaintiff had knowledge of the conveyances by the defendant of his property, to his wife’s sister. He states the conveyances positively, and makes particular reference to each parcel of land conveyed. I think it a fair inference from such statement that he had knowledge of the facts therein averred. The proof of such convey*982anees would naturally be found as matter of public record, and an examination of such record would enable the person to make such statement as matter of fact from the knowledge derived from examination. The same thing is true of the prosecution for larceny. The arrest, the arraignment, and the bond for appearance, are all matters of public-record; and I think it a fair inference from the averments contained in the affidavit that it does no violence to assume that the attorney made examination of the public record, on which he based his statement that the defendant was arrested, arraigned, and gave bail. It further appears from the averments in the affidavit—and such is their fair purport—that, up to the time when the application for the attachment was made, the defendant had not brought himself within the jurisdiction of the court. The time at which he was to appear was the 22d day of November, 1898; while the affidavit of the attorney was of a time subsequent thereto, being on the 25th day of November, three days after the time when he should have appeared in answer to the charge. In view of these facts, it seems no greater stretch of judicial assumption to say that the fair inference which arises from these averments and the date when the defendant would be called upon to plead is that he had absconded or left the jurisdiction of the court than it was to assume that drafts were presented for payment and protested in London on the 10th day of December, 1894, when the only proof of such fact was that the attorney for the plaintiff made a positive averment of such fact on the 10th day of May following, which supported the attachment in the Ladenburg Case.
While it is true, as we have already stated, that affidavits are to be strictly construed, yet such rule is subject to some modification where the defendant has the means within his power to deny the averments of the moving affidavits, and fails so to do. Jaffray v. Nast, 10 N. Y. Supp. 280; White v. Reichert, 14 N. Y. Wkly. Dig. 285; Frankel v. Hays, 20 N. Y. Wkly. Dig. 417. In Pierson v. Freeman, 77 N. Y. 589, it is stated to have been the decision of the court that:
“Where, in an affidavit upon which an order of arrest is granted, the facts are stated positively, not on information and belief, are not denied or disputed by defendant when opportunity is offered, and the facts alleged are not such that the affiant could not by any possibility have sufficient knowledge of to verify, an appellate court, sitting in review of the order, may take the facts as stated.”
See, also, Sanders v. Village of Yonkers, 63 N. Y. 646.
The defendant moved to vacate this attachment upon the moving papers, and is therefore subject to the rule of these cases. I am of opinion that sufficient appeared from which the court was authorized to exercise its discretion and grant the attachment.
It follows that the order should be affirmed, with $10 costs and disbursements. All concur, except BARTLETT and WOODWARD, JJ., dissenting.